Citation Nr: 0300193	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  98-03 893	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel



INTRODUCTION

The veteran had active military service from November 1968 
to December 1984 and from December 1988 to September 1993.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by 
the RO which granted service connection for bilateral 
hearing loss and assigned a noncompensable rating.  The 
veteran appeals for a compensable rating.

The veteran had a hearing before the undersigned Board 
member sitting in San Diego, California in February 2000.  
In March 2000, the Board remanded the claim to the RO for 
further development.


FINDINGS OF FACT

The veteran's bilateral hearing loss is manifested by at 
most numeric designations of I in the right ear and I in 
the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.85 (1997); 38 C.F.R. § § 4.85, 4.86 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. 
Reg. 45620, 45630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The record reflects that VA has made reasonable efforts to 
notify the appellant and his representative of the 
information and medical evidence necessary to substantiate 
his claim for a compensable rating for bilateral hearing 
loss.  The appellant and his representative were provided 
with a copy of the appealed November 1997 rating decision, 
a January 1998 statement of the case and supplemental 
statements of the case dated in December 1999 and October 
2002.  These documents provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claim.  Moreover, in an 
April 2000 letter, the VA informed the veteran of the type 
of evidence he needed to submit and the October 2002 
supplemental statement of the case, informed him of the 
provision of the VCAA.  He was specifically informed what 
VA would do to assist him in developing his claim.  Thus, 
under the circumstances in this case, the appellant has 
received the notice and assistance contemplated by law, 
and adjudication of the claims at this juncture poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).


II.  Factual Background

In May 1997, the veteran filed a claim of service 
connection for bilateral hearing loss.  The veteran 
underwent VA audio examination in May 1997 which showed 
that the veteran had bilateral hearing loss.  Detailed 
audiometric findings were not reported.

During an August 1998 VA audio examination, the veteran 
complained of bilateral hearing loss which began during 
military service.  Pure tone thresholds of the right ear 
were 10, 20, 35, 50, and 50 decibels at 500, 1000, 2000, 
3000, and 4000, hertz respectively.  The average puretone 
threshold of the right ear was 39 decibels.  Pure tone 
thresholds of the left ear were 10, 20, 45, 50 and 55 
decibels at 500, 1000, 2000, 3000, and 4000 hertz, 
respectively.  The average puretone threshold was 43 
decibels in the left ear.  Speech recognition scores were 
96 percent on the right and 96 percent on the left.

During a February 2000 Board hearing, the veteran 
testified, in essence, that his bilateral hearing loss was 
more disabling than reflected in the noncompensable rating 
currently assigned.  He described difficulties he had as 
it pertained to wearing his hearing aides.  At the 
hearing, he submitted a January 2000 audiometric study 
which was in graphic form.

The veteran underwent VA audio examination in July 2000.  
The report shows that the examiner interpreted the January 
2000 audiometric study.  The examiner stated that the 
audiogram showed bilateral high frequency sensorineural 
hearing loss, left slightly poorer than the right ear.  He 
related that pure tone thresholds of the right ear were 
15, 35, 55, and 55 decibels at 1000, 2000, 3000 and 4000 
hertz, respectively.  The average right pure tone 
threshold was 40 decibels.  Pure tone thresholds of the 
left ear were 20, 50, 60, and 65 decibels at 1000, 2000, 
3000, and 4000 hertz, respectively.  The average left pure 
tone threshold was 49 decibels.  Word recognition ability 
was 92 percent on the right and 92 percent on the left.  
On current examination, the examiner reported that pure 
tone thresholds of the right ear were 10, 15, 30, 45, and 
45 decibels at 500, 1000, 2000, 3000 and 4000 hertz, 
respectively.  The average right pure tone threshold was 
34 decibels.  Pure tone thresholds of the left ear were 
10, 20, 40, 50, and 60 decibels at 1000, 2000, 3000, and 
4000 hertz, respectively.  The average left pure tone 
threshold was 43 decibels.  Speech recognition scores were 
94 percent on the right and 92 percent on the left.


III.  Analysis

The veteran contends that a compensable rating is 
warranted for his service-connected bilateral hearing 
loss.

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  Separate diagnostic codes identify 
the various disabilities.

The Board points out that the diagnostic codes and 
provisions relating to hearing loss were revised effective 
June 10, 1999 (see 64 Fed. Reg. 25202-25210 (May 11, 
1999), and that where the law or regulations governing a 
claim change while the claim is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet.App. 
308 (1990).  

The General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In 
so doing, it may be necessary for the Board to apply both 
the former and revised versions of the regulation.  
However, if the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 
38 U.S.C.A. § 5110(g) can be no earlier than the effective 
date of that change.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Evaluations for bilateral hearing loss under the criteria 
in effect at the time of service connection range from 
noncompensable to 100 percent based on organic impairment 
of hearing acuity as noted by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold levels as measured by puretone 
audiometry tests in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second.  To evaluate the 
degree of disability from bilateral service-connected 
defective hearing, this rating schedule establishes 11 
auditory acuity levels, designated from level I for 
essentially normal acuity through XI for profound 
deafness.  See 38 C.F.R. § 4.85, Codes 6100 to 6110 
(1997).

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  An examination for 
hearing impairment for VA purposes must be conducted by a 
state- licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  38 C.F.R. § 4.85(a) (2001).

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is 
against a compensable evaluation for bilateral hearing 
loss.  In this regard, audiometric findings in 1998 and 
2000 when applied to the above cited rating criteria 
translate to, at most, literal designations of level I 
hearing in the right ear and level I hearing in the left 
ear.  Such results support the assignment of a 
noncompensable (0 percent) disability evaluation.  See 
38 C.F.R. §§ 4.85, 4.87, Tables VI and VII (1997).  

As previously stated, during the pendency of this appeal, 
VA issued new regulations for evaluating diseases of the 
ears and other sense organs, effective June 10, 1999. 
However, a review of the changes made to the criteria at 
38 C.F.R. § 4.85, Tables VI and VII, reveals that the 
revisions failed to make any changes to the numeric 
designations assigned certain levels of puretone threshold 
or speech discrimination.  Thus, there is no change in the 
mechanical application of the appropriate charts to the 
noted auditory acuity.

However, there were substantive changes made to 
regulations at 38 C.F.R. § 4.86 regarding exceptional 
patterns of hearing impairment.  The criteria at 38 C.F.R. 
§ 4.86 effective prior to June 10, 1999, merely discussed 
the use of hearing aids in conducting audiometric 
examinations and evidence used in the award of service 
connection for hearing loss.  The regulations at 38 C.F.R. 
§ 4.86, effective on June 10, 1999, require the use of 
Table VIA when specific audiometry and speech 
discrimination scores are noted on examination.  
Specifically, when puretone threshold at 1000, 2000, 3000, 
and 4000 Hertz is 55 decibels or more, or when the 
puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  A review of the 
audiological studies indicates that this regulation is not 
applicable to the veteran's claim.  Audiometric 
examinations sufficient for rating purposes from 1998 and 
2000 do not indicate the score required under the new 
regulations at 38 C.F.R. § 4.86 (2002). 

The Board has considered the veteran's argument that his 
hearing impairment is more severe than is reflected by the 
current 0 percent disability rating.  However, as 
previously stated the assignment of a disability rating 
for hearing impairment is derived from a mechanical 
application of the rating schedule to the specific numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Although the veteran wears hearing aids, this does not 
affect his rating.  38 C.F.R. § 4.85(a) (1997), § 4.86 
(1997).  The application of the rating schedule to the 
test results clearly demonstrates that a noncompensable 
rating is warranted for bilateral hearing loss.

Lastly, the Board notes that this is an initial rating 
case, and consideration has been given to "staged ratings" 
since service connection was made effective (i.e., 
different percentage ratings for different periods of 
time).  Fenderson v. West, 12 Vet.App. 119 (1999).  
However, there appears to be no identifiable period of 
time since the effective date of service connection during 
which the veteran's bilateral hearing loss was 
compensable.  Thus "staged ratings" are inapplicable to 
this case. 

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and 
the claim for a higher rating for bilateral hearing loss 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for bilateral hearing loss is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

